Citation Nr: 1818220	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-17 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart disability, to include ischemic heart disease (IHD) and left ventricular hypertrophy (LVH), including as due to herbicide exposure and/or secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel



INTRODUCTION

The Veteran had active duty military service from September 1964 to September 1967, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for ischemic heart disease.  

On the Veteran's Form 9, received in June 2012, he requested a Board hearing.  A hearing was scheduled for April 2014 but he failed to appear.  As such, the Board deems the hearing request as waived.  

This matter was before the Board in July 2014, May 2016, and August 2017, at which time it was remanded for additional evidentiary development, including obtaining additional VA, federal, and private treatment records and VA examination to assess the nature and etiology of any heart disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

To provide the Veteran full due process and to ensure a complete record to adjudicate this issue, the Board, for the following reasons, finds that another remand is necessary.

At the outset, the Board notes that the VA VistA images have not been associated with the claims file.  Specifically, the April 2010 and May 2011 echocardiogram reports.  

Furthermore, pursuant to the August 2017 remand instructions, an addendum medical opinion was obtained in October 2017.  The examiner concluded that no cardiac disorder was documented during the course of the claim.  However, he subsequently indicated that it was less likely than not that the Veteran's current cardiac disorder was related to service or caused or aggravated by his service-connected hypertension.  Furthermore, he indicated that the Veteran had mild concentric LVH as a consequence of his long-standing hypertension and it was not an ischemic heart disease.  

The Board finds that the August 2017 medical opinion is insufficient to determine the pending claim.  In this regard, the examiner concluded that the Veteran did not have a cardiac disorder.  However, he later indicated that his current cardiac disorder was not related to service or caused or aggravated by his service-connected hypertension.  Furthermore, the examiner noted that the Veteran had LVH as a consequence of his long-standing hypertension and it was not an ischemic heart disease.  Although not an ischemic heart disease, it is unclear of LVH is a separate and distinct disorder, for which service connection may be established, related to hypertension or merely a symptom of hypertension.  Given the complex procedural history of this service connection claim, the Board finds that a VA examination and opinion by a cardiologist is warranted.  

Lastly, the Board finds that the RO forwarded releases for the Veteran to endorse and return for his records from the Henry Ford Medical Center and the Federal Aviation Administration (FAA) in April and November 2017, respectively.  The Board finds that an additional attempt to obtain these signed releases is warranted.  However, if the Veteran fails to return the releases within thirty (30) days of the date of the letter, these requests will be deemed waived by the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the VA VistA images from the echocardiograms performed in April 2010 and May 2011.  

2.  Forward release forms to the Veteran and his representative for the Veteran's records from the Federal Aviation Administration (FAA) pertaining to the May 2012 examination for an airman medical certification and the Henry Ford Medical Center.  If the Veteran fails to return the signed releases within thirty (30) days of the date of the letter, this request will be deemed waived by the Veteran.  Upon receipt of any signed release, contact the named provider and request their records.  If the records are not obtained, inform the Veteran and his representative and provide them with an opportunity to submit any records in their possession.  

2.  After completion of #1 and #2, schedule the Veteran for a VA examination by a cardiologist to determine the nature and etiology of any heart disability.  All appropriate tests should be conducted.  The claims folder and a copy of this remand must be made available and reviewed by the cardiologist and such review should be noted in the examination report.  

The cardiologist should respond to the following questions:

A.  Please identify and discuss any heart disability identified during examination and the pendency of this claim (received in November 2010), including ischemic heart disease and left ventricular hypertrophy.  For each diagnosed disability, or symptom thereof, please respond to the following:

i.  Is the Veteran's heart disability a separate and distinct disability from his service-connected hypertension or merely a symptom thereof?

ii.  If the Veteran has a separate and distinct heart disability, is it at least as likely as not (probability of at least 50 percent) that it was caused by his service-connected hypertension?

iii.  If the Veteran has a separate and distinct heart disability, is it at least as likely as not (probability of at least 50 percent) that it has been aggravated (worsened beyond its natural progression) as a result of his service-connected hypertension?  If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the Veteran's heart disability prior to aggravation?  If so, please identify.  

iv.  If the Veteran has a separate and distinct heart disability, and it was not caused or aggravated by his service-connected hypertension, is it at least as likely as not (probability of at least 50 percent), that his heart disability had its onset in and/or is otherwise related to his period of active service, including presumed exposure to herbicide agents, such as Agent Orange.  

The cardiologist must provide a comprehensive rationale for each opinion provided.  Specifically, he or she should discuss the VA examinations and medical opinions issued in May 2011, October 2014, September 2016, February 2017, and October 2017.  Furthermore, he or she should discuss the November 2010 letter from P.K., M.D., noting that the Veteran likely suffers from ischemic heart disease and the June 2012 letter from the FAA indicating that the Veteran had a history and clinical diagnosis of coronary artery disease.  

If after exhaustive efforts a cardiologist is not available to conduct the physical examination, then another appropriate physician may conducted the examination and testing.  Then, after the physical examination, forward the claims file to a cardiologist to answer the above question after completing a review of the relevant medical history.  Document all efforts in the claims file.  

The cardiologist is advised that the Veteran is competent to report his symptoms and history, and such reports are to be considered in formulating any opinion.   

If any opinion cannot be given without resorting to speculation, the cardiologist should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the cardiologist does not have the knowledge or training.  As appropriate, the AOJ should conduct additional development or supplement the record.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


